Title: To George Washington from William Irvine, 6 October 1780
From: Irvine, William
To: Washington, George


                  
                     Dear Genl
                     
                        c.6 October 1780
                     
                  
                  My position—occasioned my taking the liberty of opening your
                     letter addressed to Arthur St. Clair—suspecting it might
                     concern me—I am Dr Genl yr Most obedt Servt
                  
                     Wm Irvine
                  
                  
                     we will be up in the morning.
                  
                  
               